Exhibit 23.1 RSM Richter Chamberland S.E.N.C.R.L./LLP Comptables agréés Chartered Accountants 2, Place Alexis Nihon Montréal (Québec) H3Z 3C2 Téléphone / Telephone : 514-934-3400 Télécopieur / Facsimile : 514-934-3408 www.rsmrch.com Consent of Independent Registered Public Accounting Firm We consent to the use in this Registration Statement, Amendment No.3 to Form S-1 of Pioneer Power Solutions, Inc. of our report dated March 8, 2010 relating to our audits of the consolidated financial statements of Pioneer Power Solutions, Inc. as of and for the years ended December 31, 2009 and 2008 appearing in this Registration Statement. We also consent to the reference to our firm under the caption "Experts" in this Registration Statement. Signed RSM Richter Chamberland LLP Chartered Accountants Montreal, Canada April 15, 2010
